               Case 2:19-cv-01789-KJN Document 20 Filed 08/07/20 Page 1 of 2


     DOLLY M. TROMPETER, ESQ.
 1
     CA Bar ID No. 235784
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   Dolly@DollyDisabilityLaw.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 2:19-CV-01789
     DEBORAH ANN ESPINOSA,                            )
10                                                    )   STIPULATION AND ORDER FOR
                    Plaintiff,                        )   EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16          IT IS HEREBY STIPULATED, by and between the parties through their respective
17   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18   from August 14, 2020, to September 14, 2020, for Plaintiff to serve on defendant with
19   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT. All other dates in the Court’s
20   Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s second request for an extension of time. Good cause exists for this
22   request. Plaintiff’s new co-counsel, Dolly Trompeter entered her appearance on July 31, 2020.
23   (Doc 18). Due to several merit briefs being due on the same week and counsel’s recent
24   appearance in this matter, Counsel requires additional time to brief the issues thoroughly for the
25   Court’s consideration. Defendant does not oppose the requested extension. Counsel apologizes
26   to the Defendant and Court for any inconvenience this may cause.
27
28



                                                  1
                 Case 2:19-cv-01789-KJN Document 20 Filed 08/07/20 Page 2 of 2


                                       Respectfully submitted,
 1
 2   Dated: August 5, 2020             PENA & BROMBERG, ATTORNEYS AT LAW

 3
                                   By: /s/ Dolly Trompeter
 4
                                      DOLLY TROMPETER
 5                                    Attorneys for Plaintiff

 6
 7
     Dated: August 5, 2020             MCGREGOR W. SCOTT
 8                                     United States Attorney
                                       DEBORAH LEE STACHEL
 9                                     Regional Chief Counsel, Region IX
10                                     Social Security Administration

11
                                   By: */s/ Wyeth McAdam
12                                    Wyeth McAdam
13                                    Special Assistant United States Attorney
                                      Attorneys for Defendant
14                                    (*As authorized by email on August 5, 2020)
15
16                                        ORDER
17
18   Pursuant to stipulation, IT IS SO ORDERED.
19
20   Dated: August 7, 2020

21
22
23
24   /1789.ext

25
26
27
28



                                             2
